                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



United States of America,                      )       CASE NO. 1:17 CR 121
                                               )
                       Respondent,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
               vs.                             )
                                               )
Jonathan Wiley,                                )
                                               )       Memorandum of Opinion and Order
                       Petitioner.             )



       INTRODUCTION

       This matter is before the Court upon Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. 23). For the following reasons, the motion is DENIED

IN PART. The Court will hold an evidentiary hearing on the limited question of whether

Petitioner’s trial counsel ignored an instruction to file a notice of appeal.

       FACTS

       On April 4, 2017, Petitioner was indicted for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). Petitioner pleaded guilty to the indictment pursuant to a plea

agreement. (Doc. 13). The plea agreement included a detailed factual basis for the plea and a

                                                   1
waiver of Petitioner’s right to collaterally attack his conviction and sentence, with the exception

of claims relating to ineffective assistance of counsel or prosecutorial misconduct. He also

reserved the right to appeal any punishment in excess of the statutory maximum or the

sentencing guideline range. Id. at PageID # 35-6. On November 16, 2017, the Court sentenced

Petitioner to a prison term of 51 months, a sentence at the lower end of the applicable guideline

range. The judgment became final fourteen days later, and Petitioner did not file an appeal. On

August 20, 2018, Petitioner filed the § 2255 petition at issue here.

       STANDARD OF REVIEW

       A federal prisoner may challenge a sentence if it “was imposed in violation of the

Constitution or laws of the United States . . . or . . . the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. To prevail on

a § 2255 motion, “the movant must allege as a basis for relief: (1) an error of constitutional

magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact or law that

was so fundamental as to render the entire proceeding invalid.” Mallett v. United States, 334

F.3d 491, 497 (6th Cir. 2003). The petitioner has the burden of “sustaining [his] contentions by

a preponderance of the evidence.” Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006).

       ANALYSIS

       Petitioner seeks to vacate his conviction on the ground that there was an insufficient

factual basis to support his plea. He also raises three ineffective assistance of counsel claims

based on his attorney’s alleged failure to: (1) move to suppress evidence; (2) inform Petitioner of

the rights he was giving up by pleading guilty; and (3) file an appeal. Petitioner requests an

evidentiary hearing on his petition.


                                                 2
       A. Factual Basis

       Petitioner argues that the Government failed to provide a sufficient factual basis for his

plea of guilty. The Government responds that Petitioner waived this argument in the plea

agreement and that, in any case, this argument would be unsuccessful on its merits. The Court

agrees with the Government. Petitioner’s plea agreement expressly states that Petitioner

“expressly and voluntarily waives” the right to challenge his conviction or sentence collaterally

through a § 2255 proceeding with certain exceptions. (Doc. 13, PageID #35). The factual basis

for the plea was not one of the claims Petitioner reserved. Id. at PageID #35-6.

       Moreover, even if Petitioner had not waived this claim, the record reflects a sufficient

factual basis to support Petitioner’s plea of guilty to a violation of 18 U.S.C. § 922(g)(1). To

prove a violation of 18 U.S.C. § 922(g)(1), the Government must prove that: (1) the defendant

was convicted of a crime “punishable by imprisonment for a term exceeding one year;” (2)

following the defendant’s conviction, he knowingly possessed a firearm and/or ammunition; and

(3) the firearm and/or ammunition was in or affecting interstate commerce. U.S. v. Daniel, 134

F.3d 1259, 1262 (6th Cir. 1998). The plea agreement in this case set forth a detailed account of

the factual basis for Petitioner’s guilty plea, including the fact that Petitioner knowingly

possessed a specific, loaded firearm that crossed state lines. (Doc. 13, PageID # 36-8). The plea

agreement also detailed the prior felony convictions that prohibited Petitioner from possessing a

firearm at the time of his offense. Id. Petitioner initialed every page of the plea agreement. See

id. Moreover, Petitioner specifically confirmed the accuracy of the factual basis at his change of

plea hearing. (Doc. 26, PageID # 142). Petitioner provides no basis for his argument that the

factual basis set forth in the agreement is inadequate. As such, Petitioner’s claim fails.


                                                  3
       B. Ineffective Assistance of Counsel

       Petitioner raises three claims of ineffective assistance of counsel. To succeed on these

claims, Petitioner must satisfy two prongs – deficiency and prejudice. Strickland v. Washington,

466 U.S. 668 (1984); Rayner v. Mills, 685 F.3d 631, 636 (6th Cir. 2012). To demonstrate

deficiency, a petitioner must show that his “counsel’s representation fell below an objective

standard of reasonableness.” Strickland, 466 U.S. at 688. To demonstrate prejudice, the

petitioner must show that “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. The Supreme Court has

defined a “reasonable probability” as one that is “sufficient to undermine confidence in the

outcome.” Id. In the plea context, in order to demonstrate prejudice, Petitioner must show “a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hills v. Lockhart, 474 U.S. 52, 59 (1985).

               a. Motion to Suppress

       Petitioner argues that his attorney’s decision not to file a motion to suppress constituted

ineffective assistance of counsel. The Court disagrees. Petitioner cannot establish either

deficient performance or prejudice stemming from the decision not to file a motion to suppress.

       The Government argues that Petitioner cannot show that his counsel’s performance was

deficient. In support of this argument, the Government provides an affidavit in which

Petitioner’s attorney avers that he performed “extensive research” regarding a potential motion

to suppress, and discussed the factual basis for the motion with Petitioner and his brother. (Doc.

30-1). Petitioner’s counsel further states that he informed Petitioner about the potential risk

associated with filing an unsuccessful motion to suppress, and that Petitioner instructed him not


                                                 4
to file the motion. Id. Petitioner argues that he did not contest his attorney’s recommendation

because Petitioner did not understand the significance of the decision. This argument is

unavailing. Even if Petitioner did not fully understand the significance of the decision not to file

a motion to suppress, Petitioner has not demonstrated that his counsel’s performance fell “below

an objective standard of reasonableness” to constitute deficient performance.

       Moreover, Petitioner has not demonstrated that he was prejudiced by the decision not to

file a motion to suppress. As set forth above, where defense counsel’s “failure to litigate a

Fourth Amendment claim competently is the principal allegation of ineffectiveness, the

defendant must also prove that his Fourth Amendment claim is meritorious and that there is a

reasonable probability that the verdict would have been different absent the excludable evidence

in order to demonstrate actual prejudice.” Ray v. U.S., 721 F.3d 758, 762 (6th Cir. 2013) (citing

Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)).

       The Court agrees with the Government that Petitioner cannot demonstrate prejudice

because the record shows that the traffic stop was legal. The record shows that on February 22,

2017, officers observed a vehicle traveling faster than the speed limit, and conducted a traffic

stop. (Doc. 16, PageID# 67). The speeding violation justified the traffic stop. See United States

v. Everett, 601 F.3d 484, 488 (6th Cir. 2010) (“[Speeding] alone is enough to render the stop

unlawful under the Fourth Amendment at its initiation.”). During the traffic stop, Petitioner

appeared to be nervous and when asked to step outside of the vehicle, he told the officer “I’m

dirty.” (Doc. 16, PageID# 67). When further questioned, he told the officer that he had a

firearm in the pocket of his shorts. He also indicated to the officers that he had something in his

jacket pocket, which was a bag of crack cocaine. Id.


                                                 5
       Petitioner disputes that the vehicle was speeding, and argues that at a suppression

hearing, the driver of the car (Petitioner’s brother) would have testified that the car was

stationary at the time the stop was conducted. (Doc. 30 at PageID # 162). Petitioner purports to

attach an affidavit from his brother, but fails to do so. The Court agrees with the Government

that the record does not support of Petitioner’s allegation that the traffic stop was illegal, and

Petitioner has not demonstrated that he suffered any prejudice by the decision not to file a

motion to suppress. Accordingly, Petitioner’s claim fails.

       b. Plea Agreement

       Petitioner argues that his attorney failed to adequately explain to him the details of his

plea agreement, including what rights he was waiving. However, the record directly contradicts

Petitioner’s claim. As the Government points out, Petitioner’s plea agreement explicitly sets

forth all the rights he waived by pleading guilty. (Doc. 13, PageID # 31-32, 35-36). Moreover,

the plea agreement states that Petitioner discussed the case and plea agreement in detail with his

attorney. Id. at 39-41. Petitioner initialed every page of the plea agreement. Id. Petitioner also

confirmed that he read the plea agreement and reviewed it with counsel during the change of

plea hearing. (Doc. 26 at PageID # 139). He stated that there was nothing in the plea agreement

that he did not understand. Id. Thus, the record directly contradicts Petitioner’s claim, and

Petitioner has set forth no basis to establish deficient performance or prejudice on this claim.

Petitioner’s claim is dismissed.

       c. Appeal

       Petitioner argues that he specifically asked his attorney to file a notice of appeal of his

sentence and that his attorney failed to do so. The Government argues that Petitioner’s claim


                                                  6
fails because Petitioner waived his right to appeal his conviction and sentence in his plea

agreement. The Government also argues that Petitioner was not prejudiced by his attorney’s

failure to file an appeal because Petitioner received a sentence within the applicable guideline

range.

         The Government’s arguments are unavailing. The Sixth Circuit has held that “even

where an appeal appears frivolous, an attorney’s obligations to his or her client do not end at the

moment the guilty plea is entered.” Campbell v. U.S., 686 F.3d 353, 358 (6th Cir. 2012).

Instead, “a defendant is entitled to counsel who will follow through on express instructions to

proceed with an appeal, no matter what the ultimate odds of success.” Id. at 360. Specifically,

the Campbell court held that, “even when a defendant waives all or most of his right to appeal,

an attorney who fails to file an appeal that a criminal defendant explicitly requests has, as a

matter of law, provided ineffective assistance of counsel that entitles the defendant to relief in

the form of a delayed appeal.” Id. The petitioner in Campbell, like Petitioner here, made an

uncontradicted assertion that his counsel refused to file an appeal at his direction. The Sixth

Circuit held in Campbell that the district court’s ruling on the motion without holding an

evidentiary hearing was in error. Id.

         The Government has set forth no argument or evidence disputing Petitioner’s claim that

he asked his attorney to file an appeal and his attorney failed to do so. Notably, the Government

even included an affidavit from Petitioner’s attorney in its Opposition, but failed to address this

claim in the affidavit. Thus, according to Campbell, the Court must hold an evidentiary hearing

to determine the validity of Petitioner’s claim.

         CONCLUSION


                                                   7
       For the foregoing reasons, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255 (Doc. 23) is DENIED IN PART. The Court will hold an evidentiary

hearing on the limited question of whether Petitioner’s trial counsel ignored an instruction from

him to file a notice of appeal. The Court appoints the Federal Public Defender as counsel for

Petitioner. The hearing is set for January 11, 2019 at 10:00 a.m.

       IT IS SO ORDERED.



                                     /s/ Patricia A. Gaughan
                                     PATRICIA A. GAUGHAN
                                     United States District Court
                                     Chief Judge
Dated: 12/11/18




                                                8
